Citation Nr: 0022666	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  00-16 798	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



FINDINGS OF FACT

Following an award of past-due benefits, this case was 
referred to the Board of Veterans' Appeals for a decision on 
whether W. B. was eligible under 
38 U.S.C.A. § 5904(d) for the payment of a fee from past-due 
benefits.  




CONCLUSION OF LAW

The Board of Veterans' Appeals has no original jurisdiction 
to adjudicate the issue of eligibility or entitlement to 
attorney fees under direct payment contingency-fee 
agreements.  38 U.S.C.A. §§ 5904(d), 7104(a) (West 1991 & 
Supp. 2000); Scates v. Gober, No. 97-875 (U. S. Vet. App. 
August 14, 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from February 1942 to 
December 1945 and from August 1951 to February 1954.

This case is before the Board of Veterans' Appeals (Board) 
following the issuance of a February 2000 rating decision 
which granted entitlement to a 50 percent evaluation of post-
traumatic stress disorder (PTSD) effective March 21, 1990, 
and a 100 percent evaluation for PTSD effective January 11, 
1995.  The rating decision also granted entitlement to a 100 
percent evaluation for hypertensive cardiovascular disease, 
effective January 11, 1995; entitlement to individual 
unemployability effective March 21, 1990; entitlement to 
service connection for asthma, evaluated as noncompensable, 
effective February 24, 1997; and entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person, effective January 11, 1995.  
This award resulted in the payment of past-due benefits to 
the veteran.

The veteran is represented by W. B. ("the attorney").  In a 
contingency fee agreement signed by the veteran in January 
1992, the veteran retained the representational services of 
the attorney.  The veteran agreed to a contingent legal fee 
of 20 percent of past-due benefits awarded, to be paid by 
Department of Veterans Affairs (VA) directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claims.  In a second contingency fee agreement 
signed by the veteran in September 1998, the veteran agreed 
to a contingent legal fee of 20 percent of past-due benefits 
awarded.  The agreement did not provide for the direct 
payment of that fee by VA.  A review of an April 2000 
Regional Office (RO) award letter to the veteran reflects 
that 20 percent of the past-due benefits payable to the 
veteran were not withheld.  

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In Scates v. Gober, No. 97-875 (U. S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(the Court) recently held that:

	all issues involving entitlement or eligibility for 
attorney
	fees under direct-payment contingency-fee agreements, as 
	contrasted with the issues of reasonableness and
	excessiveness, must first be addressed by the RO in
	accordance with the normal adjudication procedures and
	cannot be the subject of sua sponte or other original 
(on
	motion) [Board of Veterans' Appeals] review.  Slip op. 
at 4.

Consequently, it vacated the Board decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.

This matter falls within the scope of the Scates decision.   
Accordingly, the Board must dismiss the matter of direct-
payment fee eligibility as referred to the Board by the RO 
for want of original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).




ORDER

The matter before the Board is dismissed.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


